The plaintiff contends that upon the facts alleged by him in his complaint he is entitled to the relief he asks. He also claims that the demurrer does not set out with the necessary precision and definiteness any ground of objection which can be successfully urged against his contention. The soundness of the claim as to the insufficiency of the demurrer depends largely upon the correctness of legal propositions which the exigencies of this case do not require us to consider. The circumstances of the case are such that the plaintiff can obtain no substantial benefit from our action unless his main contention is well made. We may, therefore, properly consider the case upon its broad general features and without regard to possible technical aspects of the pleadings.
The plaintiff does not rest his application entirely upon the provisions of § 815 of the General Statutes, providing for the granting of new trials for reasonable cause. On the contrary, he relies especially upon the general equity powers inherent in the court to which his complaint is addressed. The power thus invoked is that which was under discussion in Tyler v. Aspinwall, 73 Conn. 493, and Goldreyer v. Cronan, 76 id. 113. In Smith v. Hall, 71 Conn. 427, we said that new trials might be granted for equitable cause, where *Page 21 
no legal ground for such relief is shown, and that the power to grant them is inherent in courts of equity and confirmed by statute. The plaintiff points to this case, to which he might have added Carrington v. Holabird, 17 Conn. 530, as furnishing authority for his contention that the Court of Common Pleas had the power to grant the relief he seeks. If this be assumed, the plaintiff still remains beset with insurmountable difficulties. It is a well-established principle that courts of equity will not relieve against the operation of judgments rendered through the negligence or inattention of the party claiming to be aggrieved or his attorney. Crim v.Handley, 94 U.S. 652; Amherst College v. Allen,165 Mass. 178; Babcock v. Brown, 25 Vt. 550; Barhorst v. Armstrong, 42 F. 2. The plaintiff, however, contends that the situation presented is one arising from mistake and not from negligence. The distinction is not fundamental. Equity will not, save in rare and extreme cases, relieve against a judgment rendered as the result of a mistake on the part of a party or his counsel, unless the mistake is "unmixed with negligence," or to use the language of this court, "unconnected with any negligence or inattention on the part of the judgment debtor," or, to quote again, "when the negligence of the party is not one of the producing causes." Crim v.Handley, 94 U.S. 652; Winchell v. Sanger, 73 Conn. 399;Allis v. Hall, 76 id. 322; 1 Swift's Digest, s. p. 788; AmherstCollege v. Allen, 165 Mass. 178; Babcock v. Brown, 25 Vt. 550;Barhorst v. Armstrong, 42 F. 2. The negligence or inattention of an attorney is the negligence or inattention of the client. Cases supra. The facts of this case furnish the plaintiff no means of escape from the application of these well-settled rules.
Incidentally the plaintiff seeks to save his case from the operation of the general rule that a court has no control over its judgment at a term subsequent to that at which it was rendered, upon the theory that there was no final judgment, but an order of discontinuance. An order of discontinuance is only preliminary to a judgment, and, when made effective, involves a judgment which terminates the action *Page 22 
and exhausts the jurisdiction of the court over it. A judgment thus rendered is as final as any judgment can be.O'Dell v. Cowles, 76 Conn. 293.
   There is no error.
In this opinion the other judges concurred.